Mr. Justice Shepard
delivered the opinion of the Court:
It is conceded that the condition pleaded is a valid one and, if broken, presents a bar to the action. Dumas v. Insurance Co., 12 App. D. C. 245.
But the contention is, that the terms of the condition must be strictly construed, resolving all doubts in favor of the insured; and that so construed there is a distinction at law, to which effect must be given, between the chattel mortgage therein mentioned and a chattel deed in trust as described in the plea.
The argument in support of this contention is ingenious, but lacks substantial foundation. There is no ambiguity in the language of the condition set out in the policy. Its plain purpose is to guard against the incumbrance of the insured personal property, without the knowledge and consent of the insurer, whether it be by way of a technical chattel mortgage simply, by such a mortgage with power of sale in the mortgagee, or by a conveyance in trust to third persons with similar power of sale in case of the default of the mortgagor. Each is a chattel mortgage within the ordinary meaning of the term. Middleton v. Parke, 3 App. D. C. 149, 164.
That case was an action of ejectment to recover the possession of land that had been sold under a deed of trust executed by a guardian under the authority of the equity court. The authority given was to “mortgage” the land. The case turned upon the contention, which was denied, that the power to “ mortgage ” did not authorize a security by conveyance in trust. That contention had more plausible foundation than the one in the case at bar.
The court was right in overruling the demurrer and the judgment must be affirmed, with costs. It is so ordered. •
Affirmed.